The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 11, 2015

                                      No. 04-14-00565-CR

                                 Rodolfo Martinez SALINAS,
                                          Appellant
                                              v.
                                    The STATE of Texas,
                                          Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                            Trial Court No. 2009-CRP-000403-D1
                      Honorable Elma T. Salinas-Ender, Judge Presiding

                                        ORDER
Before the Court is the State’s motion for reconsideration of denial of oral argument. The
motion is GRANTED. This Court’s previous order dated August 5, 2015, setting this
matter for submission on the briefs is withdrawn.

The above cause is set for formal submission and oral argument before this Court on
September 23, 2015, at 3p.m., before a panel consisting of Chief Justice Marion, Justice
Angelini, and Justice Pulliam.

Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in
writing within seven (7) days of receiving this notice.

                                            PER CURIAM


ATTESTED TO: ___________________
             Keith E. Hottle
             Clerk of Court